IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00049-CR
                               No. 10-20-00050-CR
                               No. 10-20-00051-CR

                      IN RE JOHNTETHON D. SMITH


                              Original Proceedings



                         MEMORANDUM OPINION


      Relator’s petitions for writ of mandamus are denied.




                                              JOHN E. NEILL
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions denied
Opinion delivered and filed March 11, 2020
Do not publish
[OT06]